IN THE COURT OF CRIMINAL APPEALS
                                     OF TEXAS

                                       NO. WR-57,372-03



                      EX PARTE RONNIE ANDERSON, Applicant



              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 99-07-9947C IN THE 155TH DISTRICT COURT
                          FROM WALLER COUNTY



       Per curiam.

                                             ORDER

       Applicant was convicted of aggravated assault and sentenced to sixty years’

imprisonment. The First Court of Appeals affirmed his conviction. Anderson v. State, No.

01-00-01049-CR (Tex. App.— Houston [1st Dist.] Dec. 6, 2001). Applicant filed this

application for a writ of habeas corpus in the county of conviction, and the district clerk forwarded

it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       After a review of the record, we find that Applicant’s claims regarding the Texas

Department of Criminal Justice’s change to Applicant’s parole eligibility date are without

merit. Therefore, we deny relief.
       Applicant’s claims challenging his conviction on the grounds of an illegal deadly

weapon finding and an improper enhancement are dismissed pursuant to T EX. C ODE C RIM.

P RO. Art. 11.07 §4.



Delivered:       September 30, 2020

Do not publish